The trial court, the litigants, and the majority of this court have all engaged in an extensive and rather impressive debate over the effect of Adcock on Ohio Collieries. Unfortunately, the entire debate was unnecessary.
Because the harm caused herein and the damages that flowed therefrom are different in kind from those suffered in OhioCollieries, the rule for damages set forth in Ohio Collieries
does not apply. Campbell v. Senich (Jan. 23, 1980), Summit App. No. 9398, unreported (noting that damages resulting from fraud are governed by a different rule from damages resulting from negligence). Ohio Collieries and virtually all of its progeny, including Adcock, involved situations where the plaintiff's real property was directly harmed or injured by the defendant's tortious conduct. For instance, in Ohio Collieries, the plaintiff sued the defendant for improperly removing coal from under her property, causing the earth to crack, and thereby damaging her house and barn. In the instant case, however, there is no allegation that the appellee did anything to cause appellants' basement to flood. Instead, the only harm caused by appellee's fraud is that appellants lost the benefit of their bargain. Appellants bargained for, and assumed they had purchased, a house with a dry basement. However, due to appellees' fraud, appellants did not get that for which they bargained. This case is therefore distinguishable from Ohio Collieries and Adcock.
The correct rule for damages in cases of fraud was set forth inBrewer v. Brothers (1992), 82 Ohio App.3d 148, 154,611 N.E.2d 492, 495-496, citing Molnar v. Beriswell
(1930), 122 Ohio St. 348, 171 N.E. 593, paragraph one of the syllabus:
"Where there is fraud inducing the purchase or exchange of real estate, Ohio courts have held that the proper measure of damages is the difference between the value of the property as it was represented to be and its actual value at the time of purchase or exchange. This is known as the `benefit-of-the-bargain' rule." See, also, Noble v. Mandalin (1995), 104 Ohio App.3d 11, 14,660 N.E.2d 1231, 1233; Ward v. Laminsky (Feb. 12, 1998), Cuyahoga App. No. 72128, unreported, 1998 WL 57092; Wolf v. Stein (Aug. 29, 1994), Butler App. No. CA93-08-154, unreported, 1994 WL 462202; Hampton v. Dieter (Feb. 24, 1994), Cuyahoga App. No. 64601, unreported, 1994 WL 57734; Lyons v. Orange (May 4, 1982), Montgomery App. No. 7566, unreported; Burgio v. Looks (Sept. 19, 1980), Erie App. No. E-79-48, unreported. *Page 29 
This court in particular has repeatedly applied the benefit-of-the-bargain rule to cases involving fraud in the purchase of real estate. Starinki v. Pace (1987), 41 Ohio App.3d 200,202, 535 N.E.2d 328, 331; Petta v. Clarke (Jan. 15, 1997), Lorain App. No. 96CA006327, unreported, 1997 WL 33295; Dziedzickiv. Bonafine (Dec. 16, 1992), Summit App. No. 15597, unreported, 1992 WL 380599 (majority opinion authored by current Justice Cook); Campbell, supra. Thus, the benefit-of-the-bargain rule should govern the assessment of damages in this case.
As noted above, under the benefit-of-the-bargain rule, damages are measured solely by the difference between the value of the property as it was represented to be and its actual value at the time of purchase or exchange. However, "[c]ourts have also held that the cost of repair or replacement is a fair representation of damages under the benefit of the bargain rule and is a proper method for measuring damages." Brewer, supra,82 Ohio App.3d at 154, 611 N.E.2d at 496. See, also, Noble; Ward; Wolf; Hampton;Lyons; Burgio, supra. This court in particular has previously held that repair costs are a fair representation of damages in cases of fraud. Petta; Dziedzicki, supra.
In this case, although the trial court incorrectly relied onAdcock, it properly used the cost of repair to measure damages. Because the trial court arrived at the correct result under the benefit-of-the-bargain rule, we are precluded from reversing the judgment simply because the trial court gave the wrong reasons.State ex rel. Carter v. Schotten (1994), 70 Ohio St.3d 89, 92,637 N.E.2d 306. Thus, I would affirm.